 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    D.J.R.R., a minor; and L.D.R.R., a        Case No.: 20cv361-LAB (MSB)
      minor
12
                               Petitioners,     ORDER OF DISMISSAL
13
      v.
14
      WILLIAM P. BARR, et al.
15
                            Respondents.
16
17
18         Petitioners have filed a notice withdrawing their petition for writ of habeas
19   corpus. The notice represents that counsel for Respondents does not oppose the
20   withdrawal. Respondents have not answered or otherwise appeared. The motion
21   is DEEMED WITHDRAWN and this action is DISMISSED WITHOUT
22   PREJUDICE.
23
24         IT IS SO ORDERED.
25   Dated: March 4, 2020
26
27                                            Honorable Larry Alan Burns
28                                            Chief United States District Judge


                                               1
                                                                              [Case Number]
